                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


 BARBARA FRANCESKI,

               Plaintiff,
                                   Civil No. 18-13945 (NLH/JS)
      v.
                                   OPINION
 FREEDOM MORTGAGE CORPORATION
 and NYCB MORTGAGE COMPANY,
 LLC,

               Defendants.


APPEARANCES:

ROBERT A. FAGELLA
ZAZZALI, FAGELLA & NOWAK, KLEINBAUM & FRIEDMAN, PC
570 BROAD STREET
SUITE 1402
NEWARK, NJ 07102

     Attorney for Plaintiff Barbara Franceski.

DAVID G. MURPHY
REED SMITH LLP
136 MAIN STREET
SUITE 250
PRINCETON, NJ 08540

     Attorney for Defendant Freedom Mortgage Corporation.


HILLMAN, District Judge

     This case concerns an alleged violation of the Real Estate

Settlement Procedures Act of 1974, 12 U.S.C. § 2601, et seq.

(“RESPA”) and a breach of contract by Defendants in relation to

payment of property taxes.   Presently before the Court is

Defendant Freedom Mortgage Corporation’s (“FMC” or “Freedom”)
Motion to Transfer.    For the reasons stated herein, this Court

will grant, in part, Defendant’s Motion to Transfer and stay

this action pending the decision of the Eastern District of

Virginia.

                              BACKGROUND

       This Court takes its facts from Plaintiff’s complaint and

the filings in the Eastern District of Virginia actions of

relevance to this decision.    The facts of the case are

relatively straightforward.    Plaintiff owns a residential

property in Alexandria, Virginia where she resides.       The

property is subject to a mortgage loan.       Prior to October 31,

2017, Defendant NYCB Mortgage Company, LLC (“NYCB”) was the

lender and servicer of the mortgage.       As part of the agreement,

Plaintiff agreed to make payments into an escrow account held by

NYCB which was to be used to pay Alexandria City property taxes.

       Alexandria City property taxes are paid in two

installments, with the first installment due by June 15 and the

second due by November 15.    NYCB timely paid the first

installment from the escrow account.       Effective October 31,

2017, NYCB transferred the loan and servicing of the loan to

FMC.    NYCB did not pay the second installment that was due by

November 15.    FMC took over the mortgage and servicing of the

mortgage on November 1, 2017 and directed Plaintiff to make

payments to it going forward.    Plaintiff did so for the month of


                                  2
November.   But, FMC did not pay the Alexandria City property tax

by November 15, 2017.   This resulted in tax penalties assessed

by Alexandria City and reduced the benefit Plaintiff could claim

on her federal tax return.   FMC eventually paid the tax and

penalty on March 26, 2018.

     Two weeks before, on March 12, 2018, Rodney Harrell filed a

class action complaint against FMC in the Eastern District of

Virginia, Alexandria Division (the “Harrell Action”), which can

be found at docket number 1:18-cv-00275-AJT-TCB.   The Harrell

Action asserts allegations nearly identical to those asserted in

the instant case.   In the Harrell Action, Mr. Harrell’s mortgage

was transferred from NYCB to FMC effective October 31, 2017,

NYCB paid the June Alexandria City tax installment, and FMC

failed to pay the November Alexandria City tax installment which

caused a penalty to be assessed and Mr. Harrell to pay more in

federal taxes.   (Def.’s Mot. to Transfer, Ex. A ¶¶ 5-20.)   The

Harrell Action includes three counts: (1) violation of RESPA, 12

U.S.C. § 2605(g), (2) breach of contract, and (3) negligence.

(Def.’s Mot. to Transfer, Ex. A, ¶¶ 33-54.)

     Motion practice proceeded in the Harrell Action, with Mr.

Harrell filing a Motion to Certify the Class on April 30, 2018

and FMC filing a Motion to Dismiss for Lack of Personal

Jurisdiction and Failure to State a Claim on May 4, 2018.    On

July 18, 2018 the Harrell Action was dismissed by the Honorable


                                 3
Anthony J. Trenga.    Importantly, Judge Trenga dismissed the case

for failure to state a claim, and did not address the merits of

the class certification motion nor the merits of the personal

jurisdiction arguments asserted by FMC.

     On August 16, 2018, Mr. Harrell filed a motion for

reconsideration. 1   On the same day, Stacey Chittick filed a class

action complaint against FMC and NYCB in the Eastern District of

Virginia, Alexandria Division (the “Chittick Action”), which can

be found at docket number 1:18-cv-01034-AJT-MSN.     Again, the

Chittick Action asserts allegations nearly identical to those

asserted in the instant case.

     In the Chittick Action, Ms. Chittick’s mortgage was

transferred from NYCB to FMC effective October 31, 2017, NYCB

paid the June Alexandria City tax installment, and FMC failed to

pay the November Alexandria City tax installment which caused a

penalty to be assessed and Ms. Chittick to pay more in federal

taxes.   (Def.’s Mot. to Transfer, Ex. B ¶¶ 6-16.)    The Chittick

Action includes two counts: (1) violation of RESPA, 12 U.S.C. §

2605(g) and (2) breach of contract.    (Def.’s Mot. to Transfer,

Ex. B, ¶¶ 38-55.)

     It was only on September 17, 2018 that the instant action

was filed.   Like the Harrell and Chittick Actions, Plaintiff’s

1 On August 17, 2018, Mr. Harrell also filed a motion to
consolidate the Harrell Action and the newly-filed Chittick
Action.


                                  4
complaint alleges FMC’s failure to pay the Alexandria City

property tax is (1) a violation of RESPA, 12 U.S.C. § 2605(g),

and (2) a breach of contract.

     Most importantly, all three actions purport to be

nationwide class actions against FMC.   The class and sub-class

definitions, respectively, in the three cases are as follows:

     All natural persons residing in the United States
     (including   all   territories  and   other   political
     subdivisions of the United Sates) who (a) had a
     residential mortgage loan from any lender on real
     property within the United States or its territories
     or other political subdivisions; (b) had escrow
     agreements requiring Freedom to remit either property
     taxes or hazard insurance premiums or both to the
     applicable local jurisdictions or insurance carriers
     from the property owner’s escrow account; and (c) have
     not had their local property taxes paid or hazard
     insurance premiums paid or both pursuant to the
     referenced escrow agreements in a timely manner.

                                * * *

     All natural persons residing in the United States
     (including    all   territories   and   other  political
     subdivisions of the United Sates) who (a) had a
     residential mortgage loan from any lender on real
     property within the United States or its territories
     or other political subdivisions; (b) had escrow
     agreements requiring Freedom to remit property taxes
     to   the   applicable   local   jurisdictions from   the
     property owner’s escrow account; and (c) lost their
     2017 local property tax deduction on their federal
     and/or state tax returns due to Freedom’s failure to
     pay his/her/their local property taxes in 2017.

(Def.’s Mot. to Transfer, Ex. A ¶¶ 56-57);

     All natural persons residing in the United States
     (including   all  territories  and   other  political
     subdivisions of the United Sates) who (a) had a
     residential mortgage loan obtained for primarily
     nonbusiness purposes from any lender on real property


                                  5
     within the United States or its territories or other
     political subdivisions; (b) for which Freedom or NYCB
     were the mortgage loan servicer; and (c) for which
     Freedom and/or NYCB failed to remit property taxes to
     the applicable local jurisdictions from the property
     owner’s escrow account in full and on time in 2017.

                              * * *

     All natural persons residing in the United States
     (including   all   territories  and   other  political
     subdivisions of the United Sates) (a) who had a
     residential mortgage loan obtained for primarily
     nonbusiness purposes from any lender on real property
     within the United States or its territories or other
     political subdivisions; (b) for which Freedom and/or
     NYCB was the mortgage servicer (c) for which Freedom
     and/or NYCB failed to remit property taxes to the
     applicable local jurisdictions from the property
     owner’s escrow account in full and on time in 2017.
     and (d) who lost their 2017 local property tax
     deduction on their federal and/or state tax returns
     due   to   Freedom’s   or   NYCB’s   failure  to   pay
     his/her/their local property taxes in 2017.

(Def.’s Mot. to Transfer, Ex. B ¶¶ 57-58);

     All natural persons residing in the Untied States
     (including   all   territories  and  other  political
     subdivisions of the United States) who (a) had a
     residential mortgage loan obtained for primarily non-
     business purposes from any lender on real property
     within the United States or its territories or other
     political subdivisions; (b) had escrow agreements
     requiring Freedom or NYCB to remit property taxes to
     the applicable local jurisdictions from the property
     owner’s escrow account; and (c) have not had their
     local property taxes paid pursuant to the referenced
     escrow agreements in a timely manner

                              * * *

     All natural persons residing in the United States
     (including  all   territories  and   other  political
     subdivisions of the United States) who (a) had a
     residential mortgage loan obtained for primarily non-
     business purposes from any lender on real property
     within the United States or its territories or other


                                6
     political subdivisions; (b) had escrow agreements
     requiring Freedom or NYCB to remit property taxes to
     the applicable local jurisdictions from the property
     owner’s escrow account; and (c) lost their 2017 local
     property tax deduction on their federal and/or state
     tax returns due to Freedom’s or NYCB’s failure to pay
     his/her/their local property taxes in 2017.

(Pl.’s Compl. ¶¶ 50-51.)

     On October 23, 2018, the Chittick Action was stayed pending

the decision on the Motion for Reconsideration in the Harrell

Action.   On November 2, 2018, the pending Motion to Transfer was

filed in this case.    On March 12, 2019, in the Harrell Action,

Judge Trenga denied Mr. Harrell’s Motion for Reconsideration and

to Consolidate.   The Harrell Action is currently on appeal

before the Court of Appeals for the Fourth Circuit.

     As a result of the denial of the Motion for Reconsideration

in the Harrell Action, additional relevant filings were made in

the Chittick Action.    Ms. Chittick filed a Motion to Transfer

the Chittick Action to the District of New Jersey.    FMC opposed

the motion and Judge Trenga denied Ms. Chittick’s Motion to

Transfer on May 17, 2019.    The details of this decision and its

contents will be discussed as relevant, infra.    Currently

pending before Judge Trenga in the Chittick Action is FMC’s

Motion to Stay pending the appeal in the Harrell Action.

     FMC’s Motion to Transfer in this case has been fully

briefed and is now ripe for adjudication by this Court.




                                  7
                               ANALYSIS

     A.    Subject Matter Jurisdiction

     This Court has jurisdiction over this case pursuant to 28

U.S.C. §§ 1331 and 1367.

     B.    Motion to Transfer Standard

     FMC has not filed a motion to transfer under any federal

statute, but instead moves for transfer based on the “first-to-

file” or “first-filed” rule.    Generally, the first-filed rule

applies “‘[i]n all cases of federal concurrent jurisdiction.’”

Wheaton Indus., Inc. v. Aalto Sci., Ltd., No. 12-6965 (RMB/JS),

2013 U.S. Dist. LEXIS 118524, at *5 (D.N.J. Aug. 21, 2013)

(quoting Crosley Corp. v. Hazeltine, Corp., 122 F.2d 925, 929

(3d Cir. 1941)).   The rule is grounded in comity, promoting

respect among federal courts of equal rank, avoiding duplication

of effort and inconsistent judgments, and promoting judicial

economy through the sound use of judicial resources.    Id.

(citing E.E.O.C. v. Univ. of Pa., 850 F.2d 969, 971-72 (3d Cir.

1988)).

     More specifically, the first-filed rule only applies

“‘where actions are truly duplicative such that a determination

in one action leaves little or nothing to be determined in the

other.’”   Id. at *5-6 (quoting Nat’l Cas. Co. v. Hertz Equip.

Rental Corp., No. 12-5048, 2013 U.S. Dist. LEXIS 71965, at *6-7


                                  8
n.4 (D.N.J. May 21, 2013)).    This requires substantial overlap,

but “the issues and parties need not be identical.”    Id. at *6

(citing Maximum Human Performance, Inc. v. Dymatize Enters.,

Inc., No. 09-235, 2009 U.S. Dist. LEXIS 76994, at *7 (D.N.J.

Aug. 27, 2009)).

       To determine whether the first-filed rule is applicable, in

addition to the above considerations, a court may consider a

host of factors, which are found under 28 U.S.C. § 1404(a).      Id.

(citing Maximum Human Performance, Inc., 2009 U.S. Dist. LEXIS

76994, at *8).    The Court will list those factors separately,

infra.    Once a court determines, under the factors, that the

first-filed rule is applicable, a “court may properly dismiss,

stay[,] or transfer the second-filed action to avoid duplicative

litigation under its ‘inherent power.’”    Id. (quoting Nature’s

Benefit, Inc. v. NFI, No. 06-4836 (GEB), 2007 U.S. Dist. LEXIS

62871, at *8-9 (D.N.J. Aug. 27, 2007)).    Moreover, “‘if the

first-filed action is vulnerable to dismissal on jurisdictional

grounds, the court in the second-filed action should stay or

transfer said action rather than dismiss it outright.’”    Maximum

Human Performance, Inc., 2009 U.S. Dist. LEXIS 76994, at *9

(quoting Nature’s Benefit, Inc., 2007 U.S. Dist. LEXIS 62871, at

*9).

       Ultimately, the decision of whether to apply the first-

filed rule – and, therefore, whether to dismiss, stay, or


                                  9
transfer an action – is solely within a court’s discretion.

E.E.O.C. v. Univ. of Pa., 850 F.2d at 977.

     C.   Defendant FMC’s Motion to Transfer

     Defendant FMC’s Motion to Transfer asserts one argument:

this action should be transferred to the Eastern District of

Virginia pursuant to the first-filed rule.    FMC argues that

because the other two actions were filed first, the defendants

in those actions are identical or nearly identical to the ones

in this action, and the allegations and legal issues are nearly

identical, this action should be transferred to the Eastern

District of Virginia.

     While Plaintiff does not argue FMC is incorrect in its

characterization of the Harrell and Chittick Actions, it

presents three reasons why transfer is inappropriate: (1) a

personal jurisdiction argument asserted by FMC in the Harrell

Action is inconsistent with the pending Motion to Transfer here;

(2) the statutory text of 12 U.S.C. § 2614 permits multiple

class actions; and (3) the 28 U.S.C. § 1404 public and private

factors do not support transfer.

     The Court will begin by addressing FMC’s argument on the

merits and determining whether the first-to-file rule is

applicable to this action.    Next, the Court will analyze the

appropriate action under the first-filed rule: dismissal,

transfer, or a stay.    Within that discussion, the Court will


                                 10
consider Plaintiff’s remaining arguments concerning FMC’s

personal jurisdiction argument in the Harrell Action and whether

the language of § 2614 counsels a different path.

       a. Whether the First-Filed Rule is Applicable

     The Court must first determine whether the first-filed rule

applies to this action.    FMC asserts it does apply and it

appears Plaintiff does not disagree, as nowhere in her

opposition brief does Plaintiff assert the first-filed rule is

inapplicable.    Instead, Plaintiff only argues that transfer is

inappropriate.    Those arguments will be decided, infra.

     The Court finds the first-filed rule is applicable.      This

action, the Harrell Action, and the Chittick Action were all

filed in federal district court.      Thus, this issue concerns

concurrent, federal jurisdiction.      This action was filed after

both the Harrell and Chittick Actions had been filed.      The

parties are nearly identical, with all three including FMC as a

defendant and two of the three including NYCB as a defendant.

All three contain indistinguishable class and sub-class

definitions, which must be considered in a class action as the

parties rather than the class representatives.      See Catanese v.

Unilever, 774 F. Supp. 2d 684, 688 (D.N.J. 2011) (“‘In a class

action, the classes, and not the class representatives, are

compared.’” (quoting Ross v. U.S. Bank Nat’l Ass’n, 542 F. Supp.

2d 1014, 1020 (N.D. Cal. 2008))).      All three actions contain


                                 11
nearly identical factual allegations and all three include the

same RESPA and breach of contract claims.    As the first-filed

rule only requires “substantial overlap” and this case is nearly

identical to the Eastern District of Virginia actions, the Court

finds the first-filed rule is applicable.

       b. Whether Dismissal, Transfer, or a Stay is Appropriate

     The § 1404 factors may be considered by a court when

deciding whether transfer under the first-filed rule is

appropriate.    The parties have devoted argument in their

briefing to addressing the § 1404 factors.    But, FMC has also

argued that the Court need not consider the § 1404 factors

because courts in the Third Circuit have consistently held that

a finding that the first-filed rule is applicable alone is

sufficient to support transfer.    FMC is correct.   “Courts in

this Circuit have frequently held that the pendency of a related

or similar case in another forum is a powerful reason to grant a

motion for a change of venue.”    See Am. Inst. for History Educ.,

LLC v. E-Learning Sys., No. 10-2607 (RMB/KMW), 2010 U.S. Dist.

LEXIS 120946, at *7-9 (D.N.J. Nov. 16, 2010) (citing cases from

within the Third Circuit holding similarly) (citations omitted).

     The Court finds it need not address the § 1404 factors for

multiple reasons.    First, the case law within the Third Circuit,

as cited supra, clearly states those factors need not be

considered.    Second, this Court’s action is contingent on the


                                  12
Eastern District of Virginia’s decision on personal

jurisdiction.   In other words, the central issue here is not the

§ 1404 factors, but what action by this Court is most sensible

in the absence of a ruling by the Eastern District of Virginia

on the personal jurisdiction issue.    Accordingly, this Court

will not consider the § 1404 factors.

     Instead, this Court will consider the interplay of FMC’s

personal jurisdiction argument and the policy basis of the

first-filed rule.   Thus, the Court will explain the personal

jurisdiction argument made in the Harrell Action, examine the

basis of the first-filed rule, and, finally, analyze the

possible ramifications of dismissal, transfer, or stay.

     First, the Court examines FMC’s personal jurisdiction

argument.   In the Harrell Action, as Plaintiff points out, FMC

argued the Eastern District of Virginia did not have personal

jurisdiction over the nationwide class action because the

decision in Bristol-Myers Squibb Co. v. Superior Court of

California, 137 S. Ct. 1773 (2017) held that a nationwide class

action may only be brought in federal court in a defendant’s

state of citizenship – i.e., where it would be subject to

general jurisdiction.   If the claim is brought where specific

jurisdiction may only be asserted, then personal jurisdiction is

limited to just those claims properly within a federal court’s

specific personal jurisdiction.    FMC argued in the Harrell


                                  13
Action that those claims should be limited to those arising in

Virginia.

     Next, the Court examines the policy basis for the first-

filed rule.   As discussed in Catanese, the first-filed rule’s

policy basis is to “‘encourage[] sound judicial administration

that promotes comity among federal courts of equal rank . . .[,]

avoid burdening the federal judiciary[,] and . . . prevent the

judicial embarrassment of conflicting judgments.’”    774 F. Supp.

2d at 687 (quoting E.E.O.C. v. Univ. of Pa., 850 F.2 at 971,

977).   The first-filed rule is “grounded in principles of

equity” and should not be “‘mechanically applied.’”   Id.

(quoting E.E.O.C. v. Univ. of Pa., 850 F.2 at 976-77).   Thus,

the touchstones of the first-filed rule that the Court must

consider are comity between federal courts of equal rank,

judicial economy, or the avoidance of duplication of effort, and

prevention of conflicting judgments.

     Finally, the Court will consider the parties opposing views

on transfer to determine the action most faithful to the policy

of the first-filed rule.   FMC’s proposal to transfer this action

to the Eastern District of Virginia surely avoids some

duplication of effort and promotes comity between the districts.

However, underneath lurks the pernicious personal jurisdiction

issue asserted by FMC in the Harrell Action and surely to be

asserted in the Chittick Action, if permitted to proceed.    If


                                14
the Court were to grant transfer, the national class action

could very well be dismissed against FMC on personal

jurisdiction grounds.   Then, this Court would return to the

current position.   The only difference: the Court may be able to

proceed with the case - assuming its merit. 2    While comity would

be served, judicial economy may not be served.      Depending on how

long the Harrell and Chittick Actions take to litigate,

Plaintiff here may lose the opportunity to sue on behalf of the

class because the statute of limitations has lapsed and the

Eastern District of Virginia actions have been dismissed on

personal jurisdiction grounds.   FMC’s proposal, thus, is

deficient in a number of respects.

     Plaintiff’s solution is no better.      To not transfer the

action and to continue pursuing active litigation could put this

Court into conflict with the Eastern District of Virginia or the

Fourth Circuit Court of Appeals.      Either of those situations

sows confusion, could lead to inconsistent judgments, and

creates duplication of effort.   Obviously, proceeding would

serve none of the policy reasons undergirding the first-filed




2 Obviously, the Court notes dismissal on the merits may occur
for any number of reasons in the Harrell and Chittick Actions,
and has already occurred in the Harrell Action. If dismissal on
the merits occurred, then the policy of the first-filed rule is
served. As discussed infra, transfer is not the only way to
achieve these goals.



                                 15
rule. 3

      Based on the arguments in the Harrell Action, the case law

appears to foreclose dismissal of the action.    “‘[I]f the first-

filed action is vulnerable to dismissal on jurisdictional

grounds, the court in the second-filed action should stay or

transfer said action rather than dismiss it outright.’”    Maximum

Human Performance, Inc., 2009 U.S. Dist. LEXIS 76994, at *9

(quoting Nature’s Benefit, Inc. v. NFI, 2007 U.S. Dist. LEXIS

62871, at *9).   Thus, dismissal is inappropriate here.

      As the Court has already determined that transferring the

action, proceeding with the action, and dismissing the action

are all inappropriate here, the only other option is to stay the

action.   It is also the wisest course.   Staying this action

serves the purposes of comity, preservation of judicial

resources, and prevention of inconsistent judgments.    Unlike

transfer, a stay allows the Eastern District of Virginia case to

proceed without the possibility that the statute of limitations

blocks this action at a later date, even though it had been

timely and properly filed.   Unlike proceeding with the action

here, staying the action allows the Eastern District of Virginia

to proceed to a decision on personal jurisdiction or the merits

3 Plaintiff also argues this Court should deny transfer because
FMC’s personal jurisdiction argument made in the Harrell Action
is inconsistent with its litigation position here. Because the
Court will not transfer the action, the Court finds this
argument is moot and will not consider it.


                                16
without fear of an inconsistent judgment in this District.

     At its core, this Court’s action is contingent on the

Eastern District of Virginia’s decision on personal

jurisdiction.   A stay allows for simple disposition of this case

once the personal jurisdiction question is decided.     If the

Eastern District of Virginia decides this question in favor of

Plaintiff, then there are various ways in which this case may be

terminated or transferred to join the Harrell and Chittick

Actions.   If the Eastern District of Virginia decides this

question in favor of FMC, then the parties may reopen the case

here and proceed with litigation – without fear of the statute

of limitations barring the case.     If the Eastern District of

Virginia and the Fourth Circuit decide the Harrell and Chittick

Actions have no merit, this case may be similarly dismissed

based on preclusion grounds or on a simple stipulation of

dismissal, signed by all parties’ counsel.

     Accordingly, this Court will stay this action pending

decision in the Harrell and Chittick Actions.     The parties may

move to reopen this action at any appropriate time.     The Court

will not consider Plaintiff’s argument concerning 12 U.S.C. §

2614 as it is moot in light of the Court’s decision.

                            CONCLUSION

     For the reasons stated herein, this Court will grant, in

part, Defendant’s Motion to Transfer.     The Court will order the


                                17
Clerk to stay this action pending disposition of the merits or

the personal jurisdiction issue discussed supra by the Eastern

District of Virginia.

     An appropriate Order will be entered.



Date: June 27, 2019                  s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                               18
